787 N.W.2d 110 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kevin Devon BRIGGS, Defendant-Appellant.
Docket No. 141235. COA No. 297583.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the May 28, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.

DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).